Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered April 4, 1997, convicting defendant upon his plea of guilty of the crime of attempted murder in the second degree.
Defendant was sentenced as a second felony offender to a determinate prison term of 20 years after pleading guilty to the crime of attempted murder in the second degree. Inasmuch as defendant waived his right to appeal as part of a knowing, voluntary and intelligent plea of guilty, his challenge to the harshness of the sentence imposed is unpreserved for our review (see, People v Hays, 241 AD2d 627, lv denied 90 NY2d 1011). Were we to consider defendant’s assertion, we would find that the agreed-upon sentence was neither harsh nor excessive and would find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice.
Cardona, P. J., Mercure, Crew III, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.